Citation Nr: 1428798	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  08-22 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for fibrocystic breast disease of the left breast. 

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected lumbar disc disease and left leg thrombosis with deep vein thrombosis (DVT). 

3.  Entitlement to service connection for diverticulitis/diverticulosis, to include as secondary to service-connected residuals of a hysterectomy (claimed as residuals of bowel resection). 

4.  Entitlement to a rating in excess of 10 percent for right wrist scar.

5.  Entitlement to a rating in excess of 10 percent for right wrist laceration with tendonitis, arthritis.  

6.  Entitlement to a separate evaluation for bowel impairment, as associated with service-connected lumbar disc disease. 

7.  Entitlement to a separate evaluation for bladder impairment, as associated with service-connected lumbar disc disease. 

8.  Entitlement to an evaluation in excess of 20 percent for left leg thrombosis with DVT. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2006, November 2007, and February 2011 rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In the August 2006 rating decision, the RO denied an increased rating for scar, right wrist laceration with tendonitis, and entitlement to service connection fibrocystic breast disease of the left breast and hypertension.  In the November 2007 rating decision, the RO granted a 40 percent rating for the Veteran's service-connected low back disability, but did not assign any separate ratings for associated neurological abnormalities; and continued the 20 percent evaluation for left leg thrombosis with DVT.  Finally, in the February 2011, the RO denied the claims for service connection for diverticulitis/diverticulosis, to include as secondary to service-connected residuals, hysterectomy, claimed as residuals of a bowel resection. 

In a December 2011 rating decision, the RO increased the evaluation for scar, right wrist laceration with tendonitis to 10 percent, effective November 3, 2011.  

The Board remanded these issues for further development in November 2012.  While on remand, in a May 2013 rating decision, the agency of original jurisdiction (AOJ) awarded a separate 10 percent evaluation for right wrist scar, effective June 17, 2005, the date of claim.  The AOJ also awarded an earlier effective date of June 17, 2005 for the assignment of a 10 percent rating for right wrist laceration with tendonitis, arthritis.  Although the AOJ has not treated the issue of a separate rating for the scar as being in appellate status, because this action by the AOJ in effect resulted in separate ratings for symptoms which are considered part and parcel of or associated with the original claim for an increased rating for right wrist laceration, the Board finds that both of these issues should be viewed as being in appellate status and, therefore have been included on the title page.

The matter of whether the Veteran has bowel and/or bladder impairment associated with her service-connected back disability had previously been listed as one issue.  However, as discussed below, as these matters have two different dispositions, for clarification purposes, the Board has separated these matters and characterized them as set forth on the front page of this decision.  

The Board observes that, in May 2013, the Veteran submitted additional evidence and, in an accompanying form, indicated that she waived AOJ consideration of it.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such evidence.
  
As noted in the Board's prior remand, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability (capsulitis) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VA Treatment Records and Service Treatment Records, generally.  Therefore, the Board does not have jurisdiction over it and it is again referred to the AOJ for appropriate action.

As a final preliminary matter, the Board observes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims folder associated with the Veteran's claims.  With the exception of March 2014 brief, a review of the documents in such folders reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issue of entitlement to an increased rating for left leg thrombosis with DVT is addressed in the REMAND portion of the decision below and is  REMANDED to the AOJ.


FINDINGS OF FACT

1.  Fibrocystic breast disease, left, is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service; nor is it proximately due to or aggravated by the Veteran's service-connected lumbar disc disease and left leg thrombosis with DVT.

3.  Diverticulitis/diverticulosis (claimed as residuals of bowel resection) is not shown to be causally or etiologically related to any disease, injury, or incident in service; nor is it proximately due to or aggravated by the Veteran's service-connected residuals of a hysterectomy. 

4.  For the entire appeal period, the Veteran's right wrist scar has been painful at times, but it has not been shown that the Veteran has three or four scars that are unstable and painful.

5.  For the entire appeal period, the Veteran's service-connected right wrist laceration with tendonitis, arthritis is manifested by subjective complaints of pain and objective findings of decreased motion; there is no nonunion or ankylosis.

6.  Bowel impairment is not been shown to be causally or etiologically related to any disease, injury, or incident in service; nor has it been shown to be a neurological abnormality associated with the Veteran's service-connected lumbar disc disease. 

7.  Bladder impairment has been shown to be causally related to the Veteran's service-connected residuals of a hysterectomy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fibrocystic breast disease, left, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for hypertension, to include as secondary to  the Veteran's service-connected lumbar disc disease and left leg thrombosis with DVT, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for diverticulitis/diverticulosis (claimed as residuals of bowel resection), to include as secondary to the Veteran's service-connected residuals of a hysterectomy, have not been met.  38 U.S.C.A. §§ 1110,  1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

4.  For the entire appeal period, the criteria for an initial rating in excess of 10 percent for right wrist scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, Part 4, including §§ 4.7, 4.118, Diagnostic Code 7804 (2008) (2013).

5.  For the entire appeal period, the criteria for a disability rating in excess of 10 percent for right wrist laceration with tendonitis, arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Code 5215 (2013).

6.  The criteria for a separate evaluation for bowel impairment have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.71a, Diagnostic Codes 5235-5243 (2013).

7.  The criteria for a separate evaluation for bladder impairment have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent letters in July 2005, September 2007, February 2009, May 2009, October 2009, October 2010 and January 2013 that fully addressed all notice elements.  The letters provided information as to what evidence was required to substantiate her increased rating claims as well as her service connection claims on a direct and secondary basis and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also provided notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  The Board recognizes that subsequent VCAA notices were provided after the initial decisions.  However, the deficiency in the timing of these notices was remedied by readjudication of the issues on appeal in the most recent April 2013 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, post-service reports of VA and private treatment, and VA examination reports.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and testimony and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

Additionally, the Veteran was most recently afforded VA examinations in March 2013 that fully addressed the severity of the Veteran's service connected right wrist disabilities and provided etiological opinions with respect to the Veteran's service connection claims.  The Board finds that the VA examinations with opinions are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that her right wrist symptoms have materially worsened since the most recent evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with the November 2012 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board directed the AOJ to send the Veteran a VCAA notice informing her of the information and evidence necessary to substantiate her claims on a secondary basis.  Such notice was sent in January 2013.  The AOJ was also directed to obtain treatment records from March 2009 from Cobb Wellstar Hospital regarding her claimed DVT.  The January 2013 letter specifically requested authorization so that these records could be obtained.  Rather than submit an authorization for these records, the Veteran submitted these records herself in February 2013.  Thereafter, the AOJ was directed to schedule the Veteran for VA examinations to address the severity of her right wrist disabilities as well as obtain examinations with opinions pertaining to her fibrocystic breast disease, left, hypertension, diverticulitis/diverticulosis and  bowel/bladder impairment.  As noted above, the Veteran was afforded VA examinations in March 2013 that are adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the November 2012 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).


II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, while hypertension is one of the diseases listed under 38 C.F.R. § 3.309(a), fibrocystic breast disease and diverticulitis/diverticulosis are not diseases enumerated under this regulation.  As such, service connection for these disabilities may not be established simply based on a showing of continuity of symptomatology.   

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Fibrocystic Breast Disease of the Left Breast 

The Veteran is seeking service connection for fibrocystic breast disease of the left breast.  She contends that she has experienced pain and tenderness in her left breast area since having a cyst removed from her chest/breast in-service. 

Service treatment records shows that the Veteran was treated for an epidermal inclusion cyst (EIC) of the left chest/breast in February 1991.  In January 1991, a "lesion" under the left breast was excised.  A contemporaneous pathology report noted no evidence of malignancy.  The Veteran's October 1993 separation/retirement examination did not note any abnormalities of the left breast; however, the Veteran did report having been treated for female disorders, as well as a "tumor, growth, cyst, or cancer" on the contemporaneous Report of Medical History. 

Post-service, the Veteran filed her current claim for service connection in June 2005.  She was afforded a VA gynecological examination in January 2006 in order to determine the etiology of her claimed fibrocystic breast disease, left breast/chest.  The Veteran reported a history of intermittent and occasional redness and blistering since removal of the cyst in-service.  Physical examination of the left breast revealed tenderness with palpation.  The VA examiner did not diagnosis fibrocystic breast disease, but rather mastodynia, which was "seemingly unrelated to prior breast biopsies." 

On remand, the Veteran was afforded another VA examination in March 2013.  The  Veteran reported having a cyst in service that was removed in 1991.  She reported pain in the left breast a couple of years prior and was told that she had fibrocystic breasts.  She continued to have intermittent episodes of pain in the left breast.  After examining the Veteran and reviewing the claims file, the examiner diagnosed fibrocystic breasts.  The examiner observed that the Veteran was diagnosed with epidermal inclusion cyst after biopsy in February 1991.  The January 2006 VA examiner noted a diagnosis of mastodynia unrelated to biopsies.  The examiner noted that the Veteran was seen in April 2000, August 2001 and August 2002 with normal breast exam.  A July 2004 general surgery notation noted a history of fibrocystic breast seen for complaints of right breast mass, which had resolved.  The Veteran was seen again in September 2004 with fibrocystic breasts noted on examination.  

The examiner observed that the Veteran had left breast pain (mastodynia) as noted above.  She did not have any masses or evidence of fibrocystic breasts on examination today.  She had diffuse breast tenderness without any discrete masses.  The service records are negative with respect to documentation of chronic left breast pain or symptoms.  The examiner opined that there is no causal or known association between the EIC noted in service and mastodynia or fibrocystic breasts.  EIC is a cutaneous cyst and it was less likely as not that the left mastodynia had its clinical onset in service or is related to service including being related to cyst removal.  

The VA examiner considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the VA examiner's opinion.

Therefore, based on the evidence of record, the Board finds that service connection for fibrocystic breast disease of the left breast is not warranted.  While there is documentation of removal of a cyst in the left breast in service, there is no medical evidence of fibrocystic breast disease of the left breast in service.  Importantly, there was no diagnosis of fibrocystic breast disease of the left breast at the time of her retirement examination.  Further, there is no competent medical evidence linking any fibrocystic breast disease of the left breast and/or mastodynia to active service.  In this regard, the March 2013 VA examiner after reviewing the medical evidence and examining the Veteran clearly found that any current fibrocystic breast disease and mastodynia of the left breast were not related service and provided a rationale for such opinion.  Moreover, as fibrocystic breast disease and mastodynia are not one of those diseases listed at 38 C.F.R. § 3.309(a), continuity of symptoms may not be used to establish service connection.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran herself may believe that her fibrocystic breast disease of the left breast is related to her active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Moreover, the Board finds the Veteran's current assertions of symptoms in service as well pertinent symptoms since service to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

The Veteran has asserted experiencing intermittent breast pain since service.  Nevertheless, service treatment records are silent with respect to any such complaints following the cyst removal in 1991.  Importantly, post service medical evidence is silent with respect to any complaints concerning the left breast until approximately 2004 when a history of fibrocystic breast disease was noted.  When seeking prior treatment, the Veteran had not provided any such history of experiencing problems since service.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

Further, the Board also finds it significant that the Veteran did not assert any relation between a current disorder and service until she filed her current claim in June 2005, over 11 years after her retirement from service.  It would be reasonable to assume that if the Veteran had been experience ongoing problems prior to this time since she would have reported them sooner.  Therefore, the Veteran's current statements, made in connection with her pending claim for VA benefits, that she has experienced continuous symptoms since service are inconsistent with the contemporaneous evidence and deemed not credible.  As such, her statements are outweighed by the more probative March 2013 VA examination.  

In conclusion, a preponderance of the evidence is against the Veteran's claim for service connection for fibrocystic breast disease of the left breast.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Hypertension

The Veteran is also seeking service connection for hypertension.  The Veteran contends that she had elevated blood pressure in-service, and that service connection is warranted for hypertension on a direct basis.  Alternatively, she asserts that her hypertension is due to, or aggravated by the service-connected left leg thrombosis with DVT, including medications taken for this disability, and/or lumbar spine condition. 

Service treatment records do not show a hypertension diagnosis.  However, there are several treatment records which reflect elevated blood pressure readings (see, e.g., STRs dated in June 1978; October 1980; January 1991).  Nevertheless, at her October 1993 retirement examination, the Veteran's blood pressure was 110 over 80 and no diagnosis of hypertension was made.  

A post service VA treatment record dated in August 2001 showed that the Veteran had elevated blood pressure, but did not have history of hypertension.  She was given a card to monitor outside readings.  Follow up treatment records showed a diagnosis of hypertension.  Again, the Veteran filed her current claim in June 2005.  

The Veteran was afforded a VA examination in January 2006 in connection with her claim for service connection.  She reported a history of hypertension which began during service; she also recalled having a positive correlation between DVT flare-ups/episodes and increased blood pressure throughout service.  She stated that she was placed on blood pressure medication in 2002.  The VA examiner provided a diagnosis of hypertension, but failed to indicate whether the condition was related to service.  In addition, despite the Veteran's contentions, the examiner did not address whether the hypertension was related to the service-connected left leg thrombosis/DVT disability (or lumbar spine disability), or the medications taken for control of the DVT condition (i.e., Coumadin).  

The Veteran was afforded another VA examination on remand in March 2013.  After examining the Veteran and reviewing the claims file, the examiner observed that service records do not document a diagnosis of hypertension.  Service medical records do show isolated elevated blood pressure reading on a few occasions without diagnosis of hypertension.  The examiner summarized the instances of elevated readings and noted that at her retirement examination, she had normal blood pressure and she denied high or low blood pressure.  She was seen post service in November 1996 with blood pressure of 112/80.  The post service medical records show a diagnosis of hypertension several years later in 2000-2001.  

As such, the examiner opined that it was less likely as not that hypertension was caused by or related to her service, including the elevated blood pressure readings.  Hypertension is diagnosed on the basis of a persistently high blood pressure and traditionally this requires three separate blood pressure measurements at monthly intervals.  The Veteran had isolated elevations in blood pressure when seen with pain or other medical conditions which does not meet the criteria for hypertension.  

The examiner also determined that it was less likely as not that the Veteran's hypertension was caused by or permanently aggravated by the Veteran's service-connected lumbar spine disability or left leg thrombosis with DVT, including medication taken for DVT.  The examiner rationalized that there was no direct causational link between hypertension and the service-connected disabilities or medication.  These conditions would also not permanently aggravate hypertension.  Physical activity and stressful situations can temporarily raise blood pressure, but when the event resolves, blood pressure usually returns to normal.  These temporary increases are not considered to be diagnostic for hypertension.  The medical records do not show permanent aggravation of blood pressure.  The Veteran also does not have any secondary complications of hypertension.  
 
Again, the VA examiner considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the VA examiner's opinion.

The Board observes that when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001). 

Starting first with presumptive service connection, the Board notes that, although hypertension has been diagnosed, there is no evidence of hypertension within one year of service.  In fact, the first medical evidence showing a diagnosis of hypertension is in approximately 2001, over 7 years after the Veteran's discharge from service.  As such, an award of service connection on a presumptive basis for chronic disease is precluded.  38 C.F.R. §§ 3.307, 3.309.

Moreover, as there is no evidence of hypertension in service or for many years after service, the Board also must find that service connection for hypertension on a direct basis is not warranted.  While service treatment records document elevated blood pressure readings at times, they are completely silent with respect to any diagnosis of hypertension.  Importantly, the March 2013 VA examiner clearly found that hypertension was not related to service and provided a detailed rationale for this opinion.  There is no competent medical evidence of record to refute this opinion.   

Moreover, the Veteran is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Nevertheless, the Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A.  § 1153(a) ; 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In the instant case, the Veteran has maintained that she was diagnosed with hypertension in service.  However, the competent medical evidence of record refutes this assertion.  Again service treatment records are silent with respect to any such findings.  Importantly, the August 2001 VA treatment record clearly noted no history of hypertension.  Moreover, the March 2013 VA examiner, after reviewing such records, clearly found that the Veteran did not have hypertension in service.  As such, the Veteran's assertions are outweighed by the medical evidence of record.  Moreover, she has not provided any lay evidence showing a continuing of symptomatology since service.  Again, the medical evidence shows that she was first diagnosed approximately in 2001.  See Walker, supra.   As such, service connection on a direct basis is not warranted. 

The Board now turns to whether the claim may be allowed on a secondary basis.
On this question, the March 2013 VA examination clearly found that the Veteran's hypertension was not caused by or aggravated by her service-connected lumbar spine disability and left leg thrombosis with DVT, to including any medications.  As discussed above, the Board finds the examination to be sufficient for appellate review and of high probative value.  Moreover, no other evidence of record refutes the examiner's opinion.

The Board has also considered the Veteran's statements that she believes her hypertension is due to her service-connected disabilities.  However, again, given that the Veteran does not have any special medical expertise, the Board must find that she is not competent to give a medical opinion as to whether her hypertension  is secondary to her service-connected disabilities.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, based on the highly probative March 2013 VA examination with opinion, service connection is also not warranted on a secondary basis. 

In conclusion, based on the analysis above, a preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Diverticulitis/Diverticulosis (claimed as residuals of bowel resection) 

The Veteran asserts that her diverticulitis/diverticulosis is related to service.  In this regard, she asserts that she began experiencing symptoms in service that have continued to the present.  In the alternative, the Veteran contends that she has diverticulitis that is either caused or aggravated by her service-connected hysterectomy condition (i.e., the hysterectomy surgical procedure and/or pelvic adhesions).  

Service treatment records document numerous complaints of lower abdomen pain; however, after objective examination, these complaints were found to be related either to gynecological issues, such as ovarian cysts, inflammatory pelvic disease, urinary tract infection, or Coumadin therapy for her DVT.  There was also one instance of gastroenteritis in December 1983.  Nevertheless, no findings related to diverticulitis/diverticulosis were made.  Moreover, at the October 1993 retirement examination, there was no diagnosis of diverticulitis/diverticulosis.  However, lower abdomen pain was observed in the Veteran's contemporaneous medical history.   

Post-service, a June 2007 private CT scan of the abdomen and pelvis showed an impression of sigmoid diverticulitis.  Follow up August 2007 treatment records observed a new diagnosis of diverticulitis and a colonoscopy was recommended.  Subsequently, the Veteran underwent a colon resection in October 2007.  

She filed a claim asserting that this disorder was related to service in January 2009.  In a November 2009 statement, the Veteran reported that she had been told by her surgeon that scar tissue from her previous surgeries in service were part of the cause of her diverticulitis/diverticulosis.  However, review of the private treatment records do not show any such opinion.  

The RO obtained a VA gynecological opinion in January 2010, in which the examiner stated that there was "no relationship which I am aware between prior surgeries and adhesions and diverticulitis."  He then went on to explain that her prior pelvic surgeries likely made her sigmoid resection more difficult and the likelihood of post-operative complications such as bowel resection also more likely.  He did not, however, specifically comment on whether the Veteran's hysterectomy and/or pelvic adhesions aggravated the Veteran's diverticulitis.  

A November 2010 VA examination found that there was no causational link between the Veteran's hysterectomy and adhesions and diverticulitis.  The examiner concluded that the Veteran's sigmoid resection was less likely as not related to her residuals of hysterectomy.  

The Board remanded this case for an additional VA opinion given the lack of clear opinion on aggravation.  

Additional private treatment records associated with the claims file on remand continue to show recurrent diverticulitis attacks, but do not provide any sort of etiological opinion.  

In support of her claim, the Veteran also submitted a lay statement from a fellow service member, J.R.C.W.  In this statement, J.R.C.W. reported witnessing the Veteran experiencing severe abdomen pain in June 1985 where she began regurgitating.  For 18 months while they were roommates, J.R.C.W reported witnessing many episodes of the Veteran's experiencing abdomen pain and regurgitating her food.   

On remand, the Veteran was afforded another VA examination in March 2013.  The Veteran reported a history of diverticulosis and diverticulitis which was diagnosed in 2007.  She reported lower abdominal pain in service, which was attributed to gynecological issues and scarring.  She stated she had symptoms of diverticulosis in service, but was not diagnosed until after service.  After examining the Veteran and reviewing the claims file, the examiner observed that the Veteran had a hysterectomy and bilateral salpingo-oophorectomy surgeries while in service.  She was diagnosed with diverticulitis in 2007, more than 25 years after her surgeries.  The examiner found that there is no direct causational link between the surgeries and diverticulitis.  There was no evidence in the medical records to suggest any aggravation of diverticulitis by the service-connected hysterectomy residuals, to include prior pelvic surgeries, adhesions, inflammatory disease, or other hysterectomy-related surgical procedures.  

The examiner noted that medical literature from Up to Date was reviewed and it was noted that diverticula occur at points of weakness in the bowel wall where blood vessels penetrate.  The development of diverticula was probably multifactorial, involving both increases in intraluminal pressure and abnormalities in the bowel wall.  Raised intraluminal pressure may be caused by abnormalities in motility that predispose to segmentation, and likely exacerbated by a low fiber diet.  Diverticulitis, e.g. inflammation of diverticula, produces variable clinical manifestations ranging from subclinical inflammation to generalized peritonitis.  The underlying cause is micro-macroscopic perforation of a diverticulum.  The primary process is thought to be erosion of the diverticular wall by increased intraluminal pressure or inspissated food particles.  Inflammation and focal necrosis ensue, resulting in perforation.  Pathophysiology of diverticular bleeding happens has diverticulum herniates, penetrating the vessel. 

Again, the VA examiner considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the VA examiner's opinion.

Initially, the Board finds that service connection for diverticulitis/diverticulosis on a   direct basis is not warranted.  While service treatment records document lower abdomen problems, these complaints were always attributed to gynecological issues or another unrelated disorder.  The records are completely silent with respect to any objective findings of diverticulitis/diverticulosis.  Moreover, after reviewing the claims file and examining the Veteran, the March 2013 VA examiner clearly found that these disabilities were not directly to service.  Further, there is no competent medical evidence to refute this opinion.  Moreover, as diverticulitis/diverticulosis is not one of those diseases listed at 38 C.F.R. § 3.309(a), continuity of symptoms may not be used to establish service connection.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Again, the Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  In the instant case, the Veteran is competent to report any in-service problems, as well as pertinent symptomatology since service.  However, she is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Moreover, the Board finds the Veteran's current assertions of symptoms in service as well pertinent symptoms since service to not be credible.  Again, in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

While service treatment records do document complaints of abdomen pain, again, these symptoms were always attributed to unrelated disorders.  Service treatment records are silent with respect to any complaints pertaining to diverticulitis/diverticulosis.  Importantly, post service medical evidence is silent with respect to any findings of diverticulitis/diverticulosis until approximately 2007.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  When seeking treatment prior to this date, the Veteran has not provided any such history of experiencing problems since service.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

Further, the Board also finds it significant that the Veteran did not assert any relation between her current disorder and service until she filed her claim in January 2009, approximately 16 years after her retirement form service.  Given that the Veteran has previously applied for compensation benefits, it would be reasonable to assume that if the Veteran had been experience ongoing problems prior to this time, she would have reported them sooner.  Therefore, the Veteran's current statements, made in connection with her pending claim for VA benefits, that she has experienced continuous symptoms since service are inconsistent with the contemporaneous evidence and deemed not credible.  As such, these statements are outweighed by the more probative March 2013 VA examination.

Moreover, the Board observes that the Veteran's roommate, J.R.C.W, in service also provided a lay statement indicating that she witnessed the Veteran's stomach discomfort in service.  Again, such symptoms are reflected in the Veteran's treatment records, but were always attributed to unrelated gynecological disorders or Coumadin therapy.  While the Veteran's roommate is competent to describe such events, she is not competent to link the Veteran's current disability to these events as medical expertise is required.  As such, this lay statement is outweighed by the March 2013 medical opinion.  Moreover, as to any assertions of pertinent symptoms since service, again, this statement must also be found to not be credible as it is based on the Veteran's own history and statements, which have been deemed not credible.  

The Board now turns to whether the claim may be allowed on a secondary basis.
Again, on this question, the March 2013 VA examiner clearly found that the Veteran's diverticulitis/diverticulosis was not caused by or aggravated by her  residuals of hysterectomy and provided a detailed rationale for such finding.  As discussed above, the Board finds the examination to be sufficient for appellate review and of high probative value.  Moreover, no other medical evidence of record refutes the examiner's opinion.

The Board recognizes that the January 2010 examiner appeared to indicate that the Veteran's previous hysterectomy and pelvic adhesions could make her sigmoid resection more difficult and the likelihood of post-operative complications more likely.  He did not, however, specifically comment on whether the Veteran's hysterectomy and/or pelvic adhesions aggravated the Veteran's diverticulitis.  In other words, while he indicated that it was possible, he did not clearly determine whether these complications had occurred in the Veteran's case.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative because this is just as well tantamount to saying "may not" or "could not".  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  As such, this opinion is outweighed by the March 2013 VA opinion.  

The Board has also considered the Veteran's statements that she believes her diverticulitis/diverticulosis is due to her service-connected residuals of hysterectomy.  However, while she can report observable symptoms again, given that the Veteran does not have any special medical expertise, the Board must find that she is not competent to give such medical opinion.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, based on the highly probative March 2013 VA examination with opinion, service connection is also not warranted on a secondary basis. 

In conclusion, based on the analysis above, a preponderance of the evidence is against the Veteran's claim for service connection for diverticulitis/diverticulosis.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply. See 38 U.S.C.A. § 5107(b) .

III.  Increased Rating Claims

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts are for consideration.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or per articular pathology as productive of disability.  Thus, actually painful, unstable, or misaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and no weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 
38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

Right Wrist Scar

The RO has assigned a 10 percent rating for right wrist scar under Diagnostic Code 7804 for painful scar.  The Board notes that during the course of the appeal, effective October 23, 2008, and VA amended criteria for rating the skin so that it more clearly reflects VA's policies concerning the evaluation of scars.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  This amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See Notice, 73 Fed. Reg. 54,708 (September 23, 2008).  Nevertheless, even though the Veteran's claim was received prior to this date, it appears that the RO has applied these amendments in the May 2013 rating decision.  As such, the Board will consider whether a higher rating is warranted under both the old and new criteria for scars.  

Under the previous Diagnostic Code 7804, a scar that is superficial and painful on examination will be assigned a maximum 10 percent rating.  With respect to the remaining criteria applicable to scars, under Diagnostic Code 7801, a 10 percent rating is assigned for a scar on other than the head, face or neck, that is deep (associated with underlying soft tissue damage) or that causes limited motion with area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating is awarded if the area or areas exceeding 12 square inches (77 sq. cm.); a 30 percent rating is warranted for area or areas exceeding 72 square inches (465 sq. cm.); and a 40 percent rating is warranted for area or areas exceeding 144 square inches (929 sq. cm,).
  
Under Diagnostic Code 7802, if a scar on other than the head, face or neck is superficial (not associated with soft tissue damage) and does not cause limited motion, a maximum 10 percent rating is assigned if affecting an area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial and unstable (involving frequent loss of covering of skin over the scar) scar will be assigned a maximum 10 percent rating under Diagnostic Code 7803.  Finally, Diagnostic Code 7805 provides that a scar may also be evaluated based on limitation of function of the affected part. 

Under the new criteria, Diagnostic Code 7801 provides for a 20 percent rating when the scar covers an area or areas of 12square inches (77 sq. cm.), but less than 72 square inches (465 sq. cm).  Diagnostic Code 7802 provides for a 10 percent rating for scars that are superficial and nonlinear and exceed an area or areas of 144 square inches (929 sq. cm.) or greater.  Diagnostic Code 7804 is for application when scars are unstable or painful and provides for a 30 percent rating when there are five or more that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Further, Note (3) states that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  Lastly, Diagnostic Code 7805 provides any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 should be evaluated under an appropriate diagnostic code.  

As the same medical evidence addresses both the right wrist scar and the right wrist arthritis, the Board has summarized the evidence pertaining to both disabilities under this analysis.  The Veteran underwent a VA examination in October 2007.  The Veteran reported right-handed weakness.  She complained of spasms and cramps in the right wrist.  The scar was tender and the right wrist sometimes "puffed" up.  The right wrist had a sore burning feeling.  The more she used it, the more stiff and sore it got later in the day.  However, the pain did not limit her range of motion, but the burning discomfort did.  

On physical examination, there was subjective numbness in the first and fifth fingers of the right hand.  The scar was hypopigmented, well-healed 2 cm by .5 cm.  There was no induration, instability, edema or keloid.  The area around the scar was tender as well as the scar area.  There was no depth or elevation of the scar.  It was not disfiguring.  There was edema in the right thumb, but no muscle atrophy.  At the end of the interview, she could hold a pen and sign her name.  It was clear that the thumb could oppose every digit.  However, during the exam, she could not oppose her thumb to any finger pad, despite multiple efforts.  The Veteran reported soreness in her wrist prevented her movement.  Her grip was stronger on right than left.  The radial pulses were palpable with normal capillary refill.  It was difficult to assess tendonitis in the wrist though the Veteran did complain of soreness in the flexor tendon area.  

The Veteran was afforded another examination to address the severity of her right wrist scar in February 2009.  The Veteran reported numbness and tingling at scar site.  She also reported pain, burning sensation, swelling and puritis.  She reported difficulty lifting heavy folders, writing and typing at her job secondary to her symptoms.  She also reported pain while dressing and bathing.

On physical examination, there was a 2.0 cm scar x .1 cm superficial scar.  Tenderness to palpation was noted at the scar site.  There was an area of localized edema surrounding the border of the scar.  There was no adherence to underlying tissue and skin texture was normal.  The scar was stable without ulceration, elevation or depression.  There was no redness, warmth or erythema noted.  There was no keloid formation.  The scar was hypopigmented, but there was no disfigurement.  Limitation of motion or function was not related to scar because scar was superficial.      

The Veteran was afforded another VA examination in November 2011.  The Veteran reported flare-ups two to three times per week with activities such as lifting.  She noted worsening pain and weakness during flares.  On range of motion testing, palmar flexion was to 50 degrees with pain at 5 degrees.  Dorsiflexion was to 40 degrees, again with pain at 5 degrees.  On repetitive testing, there was no additional limitations.  The examiner found that the Veteran did have functional loss and/or impairment due to less movement than normal, weakened movement and pain on movement.  Muscle strength was 4/5, but there was no findings of ankylosis.  The examiner described a 2 cm linear, superficial hypopigmented scar with tenderness to palpation.  Texture of skin was normal.  The scar was stable without any ulceration, elevation or depression.  There was no redness, warmth, erythema, disfigurement or keloid formation.  There was no limitation of motion related to the scar.  Mild degenerative changes affecting the first CMC joint and radiocarpal joint were observed on x-ray.  It was noted that the wrist condition impacted the Veteran's ability to work because she had difficult lifting files due to pain and weakness in the wrist.  She also reported difficulty doing household chores and driving due to pain.  

On remand, the Veteran was afforded another VA examination in March 2013 to assess the severity of her right wrist disabilities.  The claims file was reviewed.  The Veteran reported that the wrist and hand lost feeling and her hand and thumb swells and aches.  It felt sore around the cut and items fell out of her hand.  The Veteran did not report any flare-ups.  Range of motion was 60 degrees palmar flexion with pain at that point and 45 degrees dorsiflexion with pain at 30 degrees.  The Veteran was able to perform repetitive testing.  After repetitive use testing, palmar flexion decreased to 45 degrees and dorsiflexion decreased to 30 degrees.  The examiner found no additional functional loss or impairment.  Muscle strength was 4/5.  There was no joint ankylosis.  The examiner observed that the Veteran's scar was healed and mobile with no keloid, but there was vague tenderness around the scar and thumb.  On x-ray, mild degenerative changes were again noted, stable.  It was noted that the Veteran had retired in May 2012.  She could do her activities of daily living okay, but needed help from time to time getting dressed.  

In a contemporaneous examination of the scar, the examiner described a superficial scar of the right wrist.  There were no scars or disfigurement of the head, face or neck.  The examiner described one painful scar.  The scar was not unstable.  There were no burn scars.  The scar was a superficial 2 x .5 cm non-lineal scar.  No other scars were observed.  The Veteran reported that she was medically retired.  She had chronic pain and tenderness involving the scar site that she claimed interfered with her ability to lift and hold files.  

Based on the evidence of record, the Board must find that a higher rating for right wrist scar under both the old and new criteria is not warranted.  Initially, the Veteran has been awarded the maximum rating available under the prior Diagnostic Code 7804.  Further, a higher rating under Diagnostic Code 7801 is not for application because the medical evidence of record does not show that the Veteran's scar exceeds an area of 12 square inches in order to warrant a 20 percent rating.  Diagnostic Codes 7802 and 7803 also only allow for a maximum disability rating of 10 percent.  Thus, a higher rating is not available under the previous diagnostic codes pertaining to scars.  Moreover, the Veteran has already been awarded a separate rating for limitation of motion of the right wrist, which is discussed further below, in accordance with the previous Diagnostic Code 7805.  See 38 C.F.R. § 4.118 (2008).  

Likewise, under the new Diagnostic Code 7804, there is simply no finding of three or four scars that are unstable or painful to warrant a 20 percent rating or higher.  Again, the only scar noted on examination was the right wrist scar.  As such, the objective medical evidence clearly shows that the Veteran's only has one painful associated with this disability.  As such, the severity of this scar is adequately contemplated in the current 10 percent rating.  

Moreover, the new Diagnostic Codes 7800, 7801 and 7802 are not for application as the Veteran's scar is not located on the head, face or neck or a burn scar.  Moreover, again, the Veteran has already been awarded a separate rating for limitation of motion of the right wrist, which is discussed further below, in accordance with Diagnostic Code 7805.  See 38 C.F.R. § 4.118 (2013).  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of her right wrist scar.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, the Board finds that the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Hart, supra, and Fenderson, supra, are appropriate for the Veteran's service-connected right wrist scar; however, the Board finds that her symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for her right wrist scar for the appeal period.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Right Wrist Laceration with Tendonitis, Arthritis  

The Veteran is also seeking an initial higher rating for her service-connected right wrist laceration with tendonitis, arthritis, which has been rated by the RO under the provisions of Diagnostic Code 5215.  Under Diagnostic Code 5215, the maximum rating allowed for disability resulting from limitation of motion of the wrist is 10 percent.  This rating is applicable when there is limitation of motion of the wrist with dorsiflexion less than 15 degrees or with palmar flexion limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  

Again, the Board has summarized the evidence with respect to the right wrist under the above analysis.  Based on the medical evidence of record, the Board must conclude that a higher rating is not warranted for the Veteran's service-connected right wrist tendonitis with arthritis.  Since the Veteran currently receives the maximum 10 percent rating under Diagnostic Code 5215, an increased rating under this provision is not possible.  Further, a higher rating is not possible under Diagnostic Code 5214 for ankylosis of the wrist.  The record contains no objective finding of ankylosis (favorable or unfavorable).  The most recent VA examination specifically found no ankylosis.

Moreover, where a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, a DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the Veteran has been granted the maximum rating possible under Diagnostic Code 5215, the analysis required by DeLuca, supra, would not result in a higher schedular rating.

Again, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of the limitation of motion of her right wrist.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

In this regard, the Board observes that the Veteran has reported burning, tingling, and numbness associated with her right wrist disability; however, the evidence of record fails to demonstrate neurological impairment associated with such disability.  In this regard, while the Veteran is competent to describe her wrist symptomatology, to include burning, tingling, and numbness, she is not competent, as a lay person, to attribute such symptoms to neurological impairment associated with her wrist disability.  Specifically, such a finding requires medical expertise as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, i.e., the impact of her wrist laceration with tendonitis, arthritis, and scarring on the relevant nerves.  As such, the question of the whether such disability results in neurologic impairment may not be competently addressed by lay evidence.  See Woehlaert, supra.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected right wrist tendonitis with arthritis; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for her right wrist tendonitis with arthritis for the appeal period.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A.  § 5107; 38 C.F.R. §§ 4.3, 4.7.


Separate Evaluation for Bowel Impairment 

The Board previously remanded this issue as well as the matter of bladder impairment for an opinion as to whether the Veteran had any bowel/bladder impairment associated with her service-connected lumbar disc disease.  Under the General Rating Formula for Diseases and Injuries of the Spine, objective neurological abnormalities associated with a spinal disability, including bowel or bladder impairment, is to be rated separately under the appropriate diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1). 

Again, the same evidence is applicable to both disabilities.  To summarize, service treatment records are silent with respect to any bladder or bowel impairment, although one record did note urinary frequency in September 1997.  The Veteran underwent a VA gynecological examination in January 2006 and complained of bladder and bowel leakage and urgency at that time.  It was noted that the Veteran had a significant history of gynecological issues, including multiple gynecological surgeries (i.e., hysterectomy) and chronic pelvic/abdominal pain of uncertain origin.  The examiner diagnosed "mixed urinary incontinence with urge more than stress with mild cystocele and no apparent urethral hypermobility."  The examiner also diagnosed "questionable fecal incontinence and grade 2 rectocele."  Notably, the contemporaneous VA orthopedic examination (also conducted in January 2006) made no mention of any associated bowel/bladder abnormalities or impairment. 

A February 2006 VA treatment record showed that the Veteran again reported urinary and fecal incontinence.  She reported urgency and frequency, as well as stress loss for the past two years.  A bladder "diary" indicated that she experienced urgency every hour of the day, in small quantities, with and without activity.  However, she denied prolapsed symptoms, but did endorse some stool incontinence.  The examiner diagnosed urinary incontinence based on the Veteran's subjectively reported urgency and frequency, but could find no anatomic cause of stress incontinence upon examination.  The examiner also diagnosed fecal incontinence and noted that there had been no trauma to the rectum or vaginal deliveries, and that gross neurological examination appeared to indicate intact anal sphincter function. 

At her October 2007 VA orthopedic examination, the Veteran continued to endorse fecal and bladder incontinence; objective neurological examination was largely normal/intact. The VA examiner did not specifically diagnose bladder or bowel incontinence, nor did he relate such disabilities to the lumbar spine condition; he simply reiterated the Veteran's complaints of such impairments. 

Further, the November 2011 VA orthopedic examiner stated that the Veteran had a "history of fecal and urinary incontinence but [they have] not been attributed to her lumbar spine condition specifically." 

Based on the conflicting evidence outlined above, the Board remanded this case for another VA examination.  The Veteran underwent a VA examination in March 2013.  The examiner observed that the Veteran had significant gynecological and gastrointestinal (GI) disease including a hysterectomy, colon resection and diverticulitis conditions associated with incontinence.  She had bouts of constipation and loose stools.  The examiner determined that the Veteran's incontinence like manifestations were associated with her gynecological and GI problems, but given the lack of neuropathy, it was less likely than not that the incontinence manifestations were related to her lumbosacral problems.  

Therefore, based on the highly probative March 2013 opinion, the Board finds that a separate evaluation for bowel impairment is not warranted.  The examiner clearly determined that any bowel impairment was not associated with the Veteran's service-connected low back disability and provided a rationale for this finding.  Rather, the Veteran's bowel impairment was attributed to her GI problems, which as discussed above, have been found to not be related to service or to any service-connected residuals of hysterectomy.  Again, while the Veteran is competent to report symptoms of bowel impairment, she is not competent to determine the etiology of such impairment as medical expertise is required.  Moreover, there is also no evidence, lay or medical, directly linking any current bowel impairment to service. 

In conclusion, based on the analysis above, a preponderance of the evidence is against the Veteran's claim for a separate evaluation for bowel impairment.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply. See 38 U.S.C.A. § 5107(b) .

Separate Evaluation for Bladder Impairment

Similarly, the Board previously remanded the issue of bladder impairment for an opinion as to whether the Veteran had any bowel impairment associated with her service-connected lumbar disc disease.  Again, the evidence pertaining to this issue has been summarized above.  

Given the March 2013 opinion that found that her bladder incontinence was associated with her service-connected residuals of hysterectomy, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that a separate evaluation for bladder impairment is warranted.  See 38 U.S.C.A. § 5107(b) .

Extraschedular Consideration

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right wrist disabilities addressed in this decision with the established criteria found in the rating schedule.  In this case, the current ratings contemplate the Veteran's scar pain as well as any functional limitations of the wrist.  There are no additional symptoms that are not adequately addressed by the rating schedule.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to wrist disabilities provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5215 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of her service-connected right wrist disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

TDIU

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, while some impact was noted with respect to typing as well as holding and lifting files when the Veteran was still employed, the Veteran has not asserted, nor has the evidence shown, that her service-connected right wrist disabilities alone rendered her unemployable.  Accordingly, there is no need for further analysis with respect to this matter.  


ORDER

Service connection for fibrocystic breast disease of the left breast is denied. 

Service connection for hypertension, to include as secondary to service-connected lumbar disc disease and left leg thrombosis DVT, is denied. 

Service connection for diverticulitis/diverticulosis, to include as secondary to service-connected residuals of hysterectomy, is denied. 

A rating in excess of 10 percent for right wrist scar is denied.  

A rating in excess of 10 percent for right wrist laceration with tendonitis, arthritis is denied.  

A separate evaluation for bowel impairment is denied.

A separate evaluation for bladder impairment is granted. 


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the remaining issue on appeal to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim for a higher rating for her service-connected left leg thrombosis with DVT, the record shows that the Veteran was last afforded a VA examination to evaluate the severity of this disability in November 2011, almost three years ago.  Importantly, a February 2012 private record showed that the Veteran described worsening symptoms associated with her left leg thrombosis.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Accordingly, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected right leg thrombosis with DVT.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to be examined by an appropriate physician to assess the current severity of her left leg thrombosis with DVT.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on review of the record and examination of the Veteran, the examiner should identify all symptoms (and related impairment of function) associated with the Veteran's service-connected left leg thrombosis with DVT.  The examiner should elicit the Veteran's subjective complaints, report all clinical findings in detail, and reconcile the subjective complaints with the objective findings, commenting on the resulting functional impairment.  If symptoms of swelling are not noted on examination, the examiner should specifically comment as to whether any apparent skin condition reflects/suggests intermittent swelling.

2.  Thereafter, the issue remaining on appeal should be readjudicated.  If the benefit sought on appeal is not granted in full, the Veteran and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


